DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9 are pending.
Claims 1-9 have been examined on their merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hickman et al. (US 2020/0048602 A1, Feb. 13, 2020, hereafter “Hickman”) as evidenced by Amruth et al. (Display and Imaging, 2017, hereafter “Amruth”).

In regards to claims 1 and 4, Hickman discloses a method for culturing cells whereby cells are loaded into a printing medium and printed as a plurality of droplets onto a substrate (Abstract; Claim 1; paragraph [0031]). Hickman discloses that sensory and motor neurons were printed by this method (paragraphs [0052] and [0054]; Figures 3 and 14). 
While Hickman does not explicitly disclose that nerve cells printed using an “inkjet method”, as evidenced by Amruth, inkjet printing employs dropping ink patterns, stored in an ink tank, onto a substrate (p341, figure 1).
Most specifically Hickman discloses that the method comprised loading cell suspensions into a cell printer, aligning a substrate beneath the printing channel of the printer, dispensing cell suspension as droplets onto the substrate (paragraph [0031]). Therefore, Hickman discloses an inkjet method.
Furthermore, while Hickman does not use the term “pool”, a plurality of droplets printed together would inherently pool together. 
Hickman also discloses that the surface has a cell adhesive and cell repulsive (therefore, non-adhesive) regions, and that the cells adhered to the adherent surface (Abstract; Claim 1). Hickman discloses that regions of adhesion and repulsion can be made by coating the surface with different materials (paragraph [0032-0033]), and specifically regions for neurons were made by coating the substrate with the materials, N1-(3-rimethoxysilylpropyl)diethylenetriamine (DETA) and polyethylene glycol (PEG), respectively (paragraphs [0007] and [0048]). Hickman further discloses that after printing motor neurons, printer plates were placed into an incubator for 30 minutes to allow for sufficient adherence (paragraph [0056]).
While Hickman does not specifically disclose that after incubation the nerve cells temporarily adhered to the substrate to form a cell aggregates. However, the neurons printed by the method of Hickman appear to form aggregates as can be seen in Figure 3 of Hickman. Furthermore as Applicant’s disclosure (Specification, claim 1) indicates that a step of incubating the nerve cells in the liquid pool is sufficient to temporarily adhere those cells to the substrate and form cell aggregate, and since Hickman carries out these steps, the reference method is deemed to inherently cause the nerve cells to temporarily adhere to the substrate to form a cell aggregate as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different.  Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Additionally, Hickman discloses that the neurons were printed onto 500 µm diameter cell adhesive areas (paragraphs [0006-0007]; Figures 3 and 4). Moreover, Hickman discloses that cells were seeded onto the adhesive areas at a density of 500 to 2000 cells/mm2 (Claim 11), which includes and is greater than a density of 105 cells/cm2 (1000 cells/mm2).
According to MPEP 2131.03(I), “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962))”.
In regards to claim 2, as above, Hickman discloses that nerve cells were printed onto 500 µm (0.5mm) diameter cell adhesive areas (paragraphs [0006-0007]; Figures 3 and 4) which is an area of approximately 0.2 mm2. Furthermore, as above, Hickman discloses that neurons were seeded in adhesive areas at a density of 500 to 2000 cells/mm2 (Claim 11). This gives a total cell number in the adhesive areas to be about 100 to 400 cells which lies within the range of 7 to 10,000 nerve cells.
According to MPEP 2131.03(I), “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962))”.
Additionally, Figure 3 of Hickman appears to show a neural aggregate where more than 7 nerves, but seemingly less than 10,000 nerves can be counted.
In regards to claim 3, Hickman discloses that a single printed droplet can be less than 0.1 µL (claim 9) and that the cell suspension can have a cellular concentration as low as 0.5 million cells/mL (claim 4), which is 500 cells/µL. Therefore, a single droplet can have at least as few as 50 nerve cells, which lies within the range of 1 to 50 nerve cells.
According to MPEP 2131.03(I), “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962))”.
In regards to claim 5, Hickman discloses that the method includes measures to prevent evaporation of the printed droplets (Claim 14; paragraph [0043]).
In regards to claim 6, Hickman discloses that printing medium comprised a cell culture media (Claim 19; paragraph [0029]). Since Hickman, as above, discloses that the printing medium, also comprising cells, was printed onto a substrate (Abstract; Claim 1; paragraph [0031]), and since as above, these cells would inherently form aggregates, this method would also inherently supply a medium to the substrate on which a cell aggregate is formed as well.
In regards to claim 7, Hickman is silent on whether at least two cellular aggregates were functionally bound. However, Figure 12 of Hickman appears to show neurite extension connecting neural aggregates.
Also, as above cell aggregates would inherently form in droplet pools as disclosed by the method of Hickman in claim 1 above, and neural aggregates appear to form as disclosed by Figure 3 of Hickman. Furthermore, Hickman discloses that multiple neuron aggregates were printed onto the substrate (Figure 3). Additionally, as above, Hickman discloses that substrates with printed neurons were incubated ((paragraph [0056]), and that the printing medium comprised a cell culture media (Claim 19; paragraph [0029]).
Therefore, since Applicant’s disclosure (Specification and claim 7) indicates that the steps of incubating the substrate to which the medium has been supplied, wherein a plurality of the liquid pools are formed in the step of forming the liquid pool, and a plurality of the cells aggregates are formed in the step of incubating are sufficient to functionally bind at least two cell aggregates, and since Hickman carries out these steps, the reference method is deemed to inherently functionally bind at least two cell aggregates as well.
According to MPEP 2131.03(I), “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962))”.
In regards to claim 8, as above, Hickman discloses that the surface of the substrate had cell adhesive and cell repulsive (therefore, non-adhesive) regions (Abstract; Claim 1) which can be formed by coating the substrate with different materials (paragraphs [0032-0033] and [0048]). A cell adhesive region, covered in an adhesive material, is a region in which a “non-adhesive material is not arranged”. 
Hickman also discloses that cell patterns can have a length or width of less than 0.1 mm (therefore, 100 µm or less). A length over a distance would be linear in shape. Therefore, Hickman discloses that the region in which the cell non-adhesive material is not arranged (i.e. the adhesive region) has a linear shape and width of 100 µm or less.
Therefore, Hickman anticipates the invention as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hickman, as evidenced by Amruth as applied to claims 1-8 above, and in further view of Ahn et al. (Journal of Biomedical Engineering, 2010, hereafter “Ahn”) .
In regards to claim 9, Hickman is silent on whether the substrate had a porous structure. However, Hickman teaches that the substrate can be covered with extracellular matrix (ECM) proteins (paragraph [0030]) which would create pores between those proteins.
Additionally, Ahn teaches the effects of pore architecture on oxygen diffusion in scaffolds for tissue engineering (Abstract, p104506-1). Ahn teaches that in scaffold-based tissue engineering, a major challenge is providing adequate oxygen and nutrients to cells and removing waste products (p104506-1, Introduction). Ahn also teaches that the main determinant of oxygen diffusion is according to according to pore architecture, that nutrient diffusion conditions are changed by pore architecture, and that this can affect cell viability and activity (p104506-4, Conclusion). Additionally, Ahn teaches fabrication of porous scaffolds on which cells could proliferate (p104506-4).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Hickman, and explicitly print neurons on a substrate with a porous structure because, as taught by Ahn, it would affect cell viability and activity and more adequately provide oxygen and nutrients to cells. Furthermore, because Ahn demonstrates that cells can cells can proliferate on porous scaffolds, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Hickman and Ahn render the invention unpatentable as claimed.


Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632